Citation Nr: 1624118	
Decision Date: 06/15/16    Archive Date: 06/29/16

DOCKET NO.  10-08 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a total disability rating on the basis of individual unemployability due to the service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Roggenkamp, Associate Counsel



INTRODUCTION

The Veteran had active service from November 1950 to September 1954. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The case was certified to the Board by the RO in Roanoke, Virginia.  In an August 2015 decision, the Board denied staged increased ratings for the Veteran's service-connected hearing loss, and remanded the issue of TDIU.

The Veteran requested a Board hearing in his February 2010 VA Form 9.  In a July 2015 letter, the Veteran withdrew his request for a Board hearing and waived initial review of evidence submitted after the November 2014 supplemental statement of the case (SSOC) by the Agency of Original Jurisdiction (AOJ).

The Veteran submitted a waiver of his right to have the RO review newly submitted evidence and allowing the Board to proceed with an appeal.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran is not precluded from securing or following substantially gainful employment as a result of his service-connected disabilities alone.



CONCLUSION OF LAW

A total rating based on individual unemployability due to the Veteran's service-connected disabilities is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions set forth in the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).  A letter dated in September 2014 satisfied the duty to notify provisions with regard to the Veteran's claim.  

The Veteran's available service treatment records, VA medical treatment records, service personnel records, and indicated private medical records relating to the Veteran's claimed conditions have been obtained.

VA examinations adequate for adjudication purposes were provided to the Veteran in connection with his claim, and an opinion was provided in December 2015 that is adequate for adjudication purposes.  The examinations and opinion are adequate because they were based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because they describe the total impact of his service-connected disabilities in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).

This case was remanded in August 2015 in order to obtain an addendum opinion to discuss the functional impact of the Veteran's service-connected conditions on his employability.  In December 2015, an adequate addendum opinion was associated with the Veteran's claims file.  The Board is satisfied that there was substantial compliance with its previous remand directives. See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders, 556 U.S. 396, 129 S. Ct. 1696 (2009).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, to include the opportunity to present pertinent evidence.

II. Entitlement to TDIU

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1) (2015).  A total disability rating for compensation purposes may be assigned on the basis of individual unemployability: that is, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  In such an instance, if there is only one service-connected disability, it must be rated at 60 percent or more; if there are two or more service-connected disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2015).  Individual unemployability must be determined without regard to any nonservice-connected disabilities or the Veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.19 (2015); Van Hoose v. Brown, 4 Vet. App. 361 (1993).  "[W]hen the Board conducts a TDIU analysis, it must take into account the individual veteran's education, training, and work history."  Pederson v. McDonald, 27 Vet. App. 276, 286 (2015).

In this case, the Veteran's combined disability rating has met the threshold for consideration of a schedular TDIU for the appeal period.  38 C.F.R. § 4.16(a) (2015).  Throughout the appeal period, he was service-connected for hearing loss-at 60 percent from May 12, 2008 to October 23, 2014, and at 70 percent from October 24, 2014 onward-and at 10 percent for tinnitus from August 23, 2010.

On his application for benefits, the Veteran indicated that he completed three years of college and had remote training as an aircraft mechanic.  He reported that he was self-employed from 1973 to 1980, that he worked as a manager for a plastics and mold casting company from 1981 to 1989, and that he worked part-time at a restaurant from 2002 to 2006.  A lay statement from the Veteran indicated that after he left the plastics and mold casting company, he attempted to consult for plastics plants for two years, but had to stop because he could not understand conversation well enough to adequately provide consulting services.

In a lay statement, the Veteran's sister noted increased difficulties with his hearing, and that his hearing aids had become less effective over time.  Lay statements from his wife, friends, and a former coworker indicated the same; that his hearing has gotten much worse over time, and that it was difficult for the Veteran to understand speech unless people were standing in front of him.

In lay statements throughout his claims file, the Veteran noted that his hearing was so severe that he could not hold a job, and that he had to leave employment because of his hearing issues.  He indicated that he could only hear approximately one-third to one-quarter of what is said.  He also stated that he would have difficulty finding work because he lived in a small area, where everyone knew of his hearing problems, and that he had been turned down for a few jobs because of his hearing.

In January 2015, the Vice President of Engineering from the Veteran's former position in plastics and mold casting submitted a lay statement indicating that throughout his employment there, the Veteran's hearing deteriorated.  In 1989, the Veteran's hearing degraded to the point that it was causing communication issues, and because of this, the Veteran decided to retire.

The Veteran submitted employment information from his most recent employer, a restaurant, which indicated that he left the position because he could not hear well enough.  The General Manager of the restaurant submitted a lay statement in June 2008 indicating that the Veteran was hired with the intention of being a shift leader and manager; however, he had difficulty assisting customers and staff due to his hearing problems, and changed to a job as kitchen staff, which came with a significant pay cut.  The manager stated that the Veteran chose to leave when his hearing became such a problem that he felt he could not do his job.  

In August 2009, a potential employer submitted a lay statement indicating that the Veteran sought a job working for him, but that the employer had to turn him down because the Veteran's hearing was too poor to perform the tasks necessary, even with his hearing aids.  The potential employer also indicated that the Veteran would "not likely be able to get a job in this area because of [h]is inability to understand what customers are saying."  

The Veteran has severe hearing loss, which is currently compensated at 70 percent, along with tinnitus.  At an October 2014 examination, the VA examiner described the Veteran's hearing loss as moderately-severe to profound in the left ear, and profound in the right ear.  His word recognition scores were fair in the left ear and poor in the right ear.

In a December 2015 addendum opinion, however, a VA audiologist opined on the Veteran's employability, based solely on his service-connected hearing loss and tinnitus.  The audiologist concluded that the Veteran's hearing loss and tinnitus should not prohibit him from obtaining and maintaining employment, and that many individuals who have hearing as bad as or worse than the Veteran's function well in many occupational settings.  The audiologist did indicate that the Veteran's hearing loss would create difficulties depending on his vocation, citing extremely noisy environments, environments that required frequent face-to-face communication, environments that required following instructions via speakers or intercoms, and environments that required attention to certain sounds such as medical equipment as examples.  Even with those restrictions, the audiologist opined that there was a wide array of occupations for which the Veteran's hearing loss would not be a disqualifying factor.

While the Board finds the Veteran and the individuals who submitted lay statements on his behalf to be competent and credible, more weight is assigned to the conclusion of the VA audiologist that the Veteran could obtain and maintain employment with his degree of hearing loss.  The Veteran's previous employment and employment seeking were for jobs that fell within the set of positions for which the audiologist indicated that someone with the Veteran's level of hearing loss may have difficulty.  However, as the audiologist opined, the Veteran's service-connected disabilities do not preclude all forms of employment.  

Because the Veteran's service-connected hearing loss and tinnitus do not preclude all forms of substantially gainful employment, the grant of a TDIU is not warranted.


ORDER

Entitlement to a TDIU is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


